DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/786,802 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement February 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-8 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, lines 6-7, discloses the phrase ‘the first format command’. There is insufficient antecedent basis for this limitation in the claim. ‘A first format command’ was not previously discloses. Correction is needed.
	As per claim 1, line 5, discloses the word ‘always’, which can be confusing because it’s not clear if the function is taking place even when power is removed. Correction is needed.


REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,564,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,564,903 are similar in scope to claims 1-20 of the present application with only a few obvious wording variations.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-7, 9, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as 

being inticipated by Kobashi et al. (US pub. # 2015/0006818), hereinafter, “Kobashi”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 9 and 15, Kobashi discloses a storage controller (see teaching of following paragraphs: 0004 initializing or formatting a storage area before re-allocating the storage area to a different user; 0006 storage control apparatus formats the storage area; 0049-50 storage system in which I/O server 100 receives read/write requests from access server 300 and initializes storage areas in storage apparatus 200 either in the foreground in response to an access request to the server or in the background according to an instruction from management server 400; 0056 I/O server 100 component hardware and 0145 I/O server 100 executes a background initialization process), comprising: circuitry configured to utilize a format command (see teaching of following paragraphs: 0056 I/O server 100 includes processor/CPU 101 which executes program instructions from disk/HDD 103 and memory/RAM 102; 0075 initialization executing unit 130 receives an initialization request designating segments to be initialized from management server 400 and executes the background initialization process for the designated segments; 0146 step 51 I/O server 100 stores initialization requests in a management queue in RAM 102 where each request in the queue designates one segment to be initialized) to change a storage volume coupled to the storage controller from a first format to a second format [besides figs. 4, 5 and 7, see teaching of following paragraphs: 0064, 0082-83 segment table 411 in management server 400 defines the logical disks (vdisk #1, vdisk #2) as comprised of segments (segment #10, #21, #22) allocated from physical disks (disk #1, disk #2); 0067-69 segments are either uninitialized (status of “tzero” or “tzero+”) or initialized (status of “free” or “valid”) where “valid” and “tzero+” states both indicate that a segment is allocated to a logical disk but distinguish whether the segment is completely initialized (“valid”) or at least one chunk in the segment is uninitialized (“tzero+”)]; and memory configured to store the format command and a data structure comprising a single (note, claimed language doesn’t recite ‘only a single’) high water mark address variable that always tracks a demarcation between bands in the first format and bands in the second format [besides figs. 4, 5, 6, 7, 9 and 10, see teaching of following paragraphs: 0066 and 0078 management server manages the initialization of each segment with tables 410 in management server 400 (0082 segment table 411); 0066 and 0071-72 tables 110 in RAM 102 of I/O server 100 track the initialization of each segment in a logical disk (fig. 9) and the initialization of each chunk in a segment (fig. 10); 0086-87 and 0104 segment state table 111 for each logical disk in I/O server 100 includes a segment index in ascending order of logical address and an initialization flag 111 indicating which segments have been initialized; 0089-92 chunk management bitmap 112 includes initialization bit for each chunk in the segment], the first format command resident in the memory and configured to be invoked by a user or application program configured to control the storage controller (see teaching of following paragraphs: 0075 initialization executing unit 130 receives an initialization request designating segments to be initialized from management server 400 and executes the background initialization process for the designated segments; 0146 step 51 I/O server 100 stores initialization requests in a management queue in RAM 102 where each request in the queue designates one segment to be initialized): determining if a selected band is initialized to the second format [with fig. 9 in mind, see teaching of following paragraphs: 0147 step 52 initialization executing unit 130 references segment state table 111; 0086-87 to determine whether the initialization flag is set/unset 1/0 indicating whether the designated segment is initialized (“valid”) or uninitialized (“tzero+”)], and in response to the storage controller determining the selected band is not initialized to the second format (see teaching of following paragraph: 0147 step 52 no), the storage controller initializing the selected band to the second format (with figs. 7, 9, 10, 18 and 19 in mind, see teaching of following paragraphs: 0105 and 0148-150 steps 53, 54, 55; 0157 step 542 select and initialize each uninitialized chunk in the designated segment; 0159 step 544 write a predetermined bit sequence such as all zeros to initialize the storage area of the chunk); and updating the data structure to indicate the selected band is initialized to the second format (with figs. 10 and 18 in mind, see teaching of following paragraph: 0151 step 56 set initialization flag in the segment state table 411 to indicate that initialization of the designated segment is complete).

claim 2, Kobashi discloses “The storage controller of claim 1” [See rejection to claim 1 above], wherein after determining if the selected band is initialized to the second format, the storage controller: calculates if there are one or more additional bands of the plurality of bands to initialize to the second format, and in response: chooses a next band of the plurality of bands to initialize, wherein the next band was not previously initialized to the second format, wherein the storage controller repeats determines, initializes, updates, calculates, and chooses until all bands of the plurality of bands have been initialized to the second format [with figs. 2, 5 and 6 in mind, see teaching of following paragraph: 0044 sequentially initializing blocks in the background; 0081 management server includes initialization control unit 430 which controls background initialization, selects uninitialized segments, either not yet allocated to a logical disk (status “tzero”) or allocated to a logical disk (status “tzero+”) and sends initialization requests for the segments to I/O server managing the selected segment], wherein if there are not one or more additional bands of the plurality of bands to initialize to the second format, the storage controller creates a notification that the storage volume is in the second format [with figs. 7, 10, 12 and 18 in mind, see teaching of following paragraphs: 0105 vdisk managing unit 20 notifies the I/O server when the initialization is complete; 0151 initialization executing unit 130 notifies the management server of completion of the initialization of the designated segment].  

4.         As per claim 3, Kobashi discloses wherein prior to issuing the format command to the storage volume, the storage controller: initializes the data structure to a state identifying all bands of the plurality of bands as one of uninitialized and initialized to the first format [with figs. 4, 5, 6, 7, 10 and 11 in mind, see teaching of following paragraphs: 0070 and 0095 second method of creating a logical disk using segment(s) in uninitialized/unallocated (“tzero”) state and marking the segment(s) as uninitialized/allocated(“tzero+”); 0102 user connects to created logical disk and 0103-0104 management server designates an I/O server to manage the physical segments and 0105 notifies I/O server of segment initialization status and generates segment state table 111 (0086-87) and chunk management bitmap 112 (0089-92)].

5.         As per claim 4, Kobashi discloses wherein the notification that the storage volume is in the second format comprises at least one of the storage controller: creates an event in a management log; and notifies a user that initialization of the storage volume to the second format is complete [see teaching of following paragraphs: 0105 vdisk managing unit 20 notifies the I/O server when the initialization is complete; 0151 initialization executing unit 130 notifies the management server of completion of the initialization of the designated segment].

6.         As per claim 5, Kobashi discloses wherein the storage controller allows read and write access to the storage volume while the storage volume is being initialized to the second format [see teaching of following paragraphs: 0005 allocate a storage area before initialization of the storage area; 0068 uninitialized/unallocated (“tzero+”) status; 0110-0112 processing read/write requests directed to segment in “tzero+” status].

7.         As per claims 6, 17, 18 and 20, Kobashi discloses, wherein if the storage controller receives a first write request to the selected band (see teaching of following paragraphs: 0111 and 0117 step 31 receive a write access request), the storage controller: determines whether [see teaching of following paragraph: 0112 step 32 identify the segment designated by the access request and the state/status (“tzero+” or “valid”) of the segment], wherein if the storage controller determines the selected band is in the first format and initialization to the second format has not been started (see teaching of following paragraph: 0112 step 32 uninitialized/allocated (“tzero+”) status), the storage controller: locks the selected band (0115 set exclusion bits); writes data corresponding to the first write request to logical block addresses of the selected band corresponding to the first write request; and initializes data of the selected band having logical block addresses that do not correspond to the first write request [see teaching of following paragraphs: 0117 step 37, 0123-0131, 0133 and 0135 write access conversion in which other areas (fig.15 initialization areas) than write target area (fig.15 write area) are initialized], wherein if the storage controller determines the selected band is currently being initialized to the second format [see teaching of following paragraphs: 0112 step 32 uninitialized/allocated (“tzero+”) status and 0113 step 33 exclusion bit(s) are set in the chunk management bitmap indicating at least one chunk in an initialization operation (fig.19 step 543 set exclusion bit)], the storage controller: delays the first write request to the selected band until the initialization of the selected band to the second format is completed [0114 step 34 submit the access request to a queue and wait until the exclusion bits are reset], wherein if the storage controller determines the selected band was previously initialized to the second format [0112 step 32 initialized/allocated(“valid”) status], the storage controller: completes the first write request to the selected band [0112 transmit normal access request to the storage apparatus skipping the write access conversion process].

8.         As per claim 7, Kobashi discloses wherein if the storage controller receives a read request to the selected band (0111 and 0117 step 31 receive a read access request) while the selected band is being initialized to the second format [0112 step 32 uninitialized/allocated (“tzero+”) status and 0113 step 33 exclusion bit(s) are set in the chunk management bitmap indicating at least one chunk in an initialization operation (fig.19 step 543 set exclusion bit)], the storage controller either: provides predetermined read data in response to the read request; or waits to provide read data until initialization of the selected band to the second format is completed (0114 step 34 submit the access request to a queue and wait until the exclusion bits are reset).

9.	As to Claim 11, Kobashi discloses wherein the data structure comprises a bitmap of the bands in the storage volume, wherein the storage volume comprises a plurality of bands [0064 and 0082-83 logical disks (vdisk #1, vdisk #2) are divided into / comprised of segments (segment #10, #21, #22) allocated from physical disks (disk #1, #2)], wherein the data structure indicates that the plurality of bands are formatted to the first format prior to initializing the storage volume (0086-87 segment state table 111 includes initialization flag for each segment in the logical disk). 

10.	As to Claim 12, Kobashi discloses selecting a band by choosing a band in the first format (0081 select uninitialized segments) having one of a lowest and highest starting Logical Block Address (0044 sequentially initializing blocks; 0087 segment indexes in ascending order of logical address). 

11.	As to Claim 13, Kobashi discloses determining if the selected band is initialized to the second format by observing that an identifier in the data structure corresponding to the selected band reflects the second format [0147 step 52 initialization executing unit 130 references segment state table 111 (0086-87) to determine whether the initialization flag is set/unset 1/0 indicating whether the designated segment is initialized (“valid”) or uninitialized (“tzero+”)]. 

12.	As to Claim 14, Kobashi discloses further comprising: initializing the selected band (0148-0150 steps 53, 54, 55 and 0157 step 542 select and initialize each uninitialized chunk in the designated segment) by writing all sectors of the selected band with predetermined data reflecting the second format (0159 step 544 write a predetermined bit sequence such as all zeros to initialize the storage area of the chunk).

13.         As per claim 19, Kobashi discloses, wherein locking the selected band comprises: preventing, by the storage controller, write requests other than the first write request from being completed to the selected band (0113-0115 steps 33,34,35 checking and setting the exclusion bits and 0119 step 39 resetting the exclusion bits).


Claim Rejections - 35 USC § 103
14.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 8, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobashi et al. (US pub. # 2015/0006818), hereinafter, “Kobashi”, in view of Jibbe et al. (US pub. 2016/0378363), hereinafter, “Jibbe”.


16.         As per claim 8, 10 and 16, Kobashi discloses “The storage controller of claim 1” [See rejection to claim 1 above], Kobashi fails to expressly discloses wherein one of: the first format comprises one of unformatted, no Protection Information (PI), and a different type of Protection Information (PI) from the second format, and the second format comprises Protection Information (PI); and the first format comprises Protection Information (PI) and the second format comprises no Protection Information (PI).
Jibbe discloses: a storage controller wherein one of: the first format comprises one of unformatted, no Protection Information (PI), and a different type of Protection Information (PI) from the second format, and the second format comprises Protection Information (PI) (0027-28 transitioning PI from disabled to enabled status for a volume); and the first format comprises (0027-28 transitioning PI from enabled to disabled status for a volume).
Kobashi and Jibbe are analogous art because they address the same field of endeavor: reconfiguring storage volumes using a background initialization process in parallel with foreground initialization in response to concurrent I/O processing.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to have the teachings of Kobashi and Jibbe before him, to apply the initialization/formatting process of Kobashi to enabling or disabling protection information (PI) in a storage volume as taught by Jibbe.
The suggestion/motivation for doing so would have been to meet user requirements for faster PI formatting that can be executed while the storage array is online without downtime (Jibbe 0003 and 0071). Therefore, it would have been obvious to combine Kobashi and Jibbe to obtain the invention as specified in the instant claims 8, 10 and 16.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches initialization or formatting of a storage volume while the volume remains online and concurrently processes read/write requests: US Pat. # 10/424,311 (Chatterjee et al).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The 

Examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number:

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on 


/Ernest Unelus/
Primary Examiner
Art Unit 2181